Name: Commission Implementing Regulation (EU) NoÃ 773/2011 of 2Ã August 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  land transport
 Date Published: nan

 4.8.2011 EN Official Journal of the European Union L 201/4 COMMISSION IMPLEMENTING REGULATION (EU) No 773/2011 of 2 August 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A foot-propelled, two wheeled vehicle of a weight of approximately 10 kg. It consists of:  a steel frame with a chrome-plated aluminium fork with suspension,  height adjustable handlebars,  a platform with dimensions of approximately 38 Ã  11 cm, with holes and grip tape,  two wheels with the following dimensions: 26 inches (front) and 18 inches (rear),  hand-operated front and rear brakes, and  a kickstand. The vehicle does not have a saddle, pedals or a crank gear. The height of the handlebars, when fully extended, is 97 cm. (1) See image 8716 80 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8716 and 8716 80 00. Classification as a scooter or a similar wheeled toy of CN code 9503 00 10 is excluded as, although it is foot-propelled and features a platform, most of the characteristics of the vehicle, such as the size, brakes, wheels, front fork or the suspension, do not correspond to those of a scooter or a toy of heading 9503 00. The vehicle is therefore to be classified under CN code 8716 80 00 as a vehicle, not mechanically propelled. (1) The image is only for information.